Citation Nr: 9935103	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to an evaluation in excess of 20 percent for 
hypertension, prior to October 6, 1997.  

4.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease with hypertension, status post 
coronary artery bypass graft, beginning December 1, 1998.  

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1974.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from January 1994 and 
January 1995 rating decisions of the Montgomery, Alabama 
Regional Office (hereinafter "the RO").  The January 1994 
rating decision, in pertinent part, continued a 20 percent 
disability evaluation for the veteran's service-connected 
hypertension.  The January 1995 rating decision, in pertinent 
part, declined to reopen the veteran's claim for entitlement 
to service connection for a lung disorder for lack of new and 
material evidence.  Service connection was also denied for a 
back disorder and a 10 percent disability evaluation was 
continued for the veteran's service-connected post-traumatic 
stress disorder.  

A November 1996 rating decision, in pertinent part, continued 
a 20 percent disability evaluation for the veteran's service-
connected bilateral hearing loss and a 10 percent disability 
evaluation for his service-connected tinnitus.  In an October 
1997 statement on appeal, the veteran requested that his 
claims for increased evaluations for his service-connected 
bilateral hearing loss and tinnitus be withdrawn.  The 
veteran also indicated that he wished to withdraw a pending 
apportionment claim.  Therefore, such issues are not before 
the Board.  

A September 1998 rating decision, in pertinent part, 
recharacterized the veteran's service-connected hypertension 
as coronary artery disease with hypertension, status post 
coronary artery bypass graft, and assigned a 100 percent 
disability evaluation effective October 6, 1997, a 100 
percent disability evaluation effective December 1, 1997 and 
a 30 percent disability evaluation effective December 1, 
1998.  A January 1999 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected cardiovascular disorder to 60 percent effective 
December 1, 1998.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In November 1984, the Board denied service connection for 
a lung disorder.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

3.  The additional documentation submitted since the November 
1984 Board decision denying service connection for a lung 
disorder is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  There is no competent evidence linking the veteran's 
present back disorder to his period of service.  

5.  Prior to October 6, 1997, the veteran's hypertension was 
productive of no more than diastolic pressure predominantly 
110 or more with definite symptoms.  

6.  Beginning on December 1, 1998, the veteran's coronary 
artery disease with hypertension, status post coronary artery 
bypass graft, is productive of no more than more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs, but not greater than 5 
METs, resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 percent to 50 percent and diastolic pressure 
predominantly 130 or more.  

7.  Beginning on December 1, 1998, the veteran's coronary 
artery disease with hypertension, status post coronary artery 
bypass graft, alternatively considered, is productive of no 
more than a typical history of acute coronary occlusion or 
thrombosis, or with history of substantiated repeated anginal 
attacks, when more than light manual labor is not feasible 
and diastolic pressure of 130 or more.  

8.  The veteran's post-traumatic stress disorder has been 
reasonably shown to be productive of considerable social and 
industrial impairment, but no more.  

9.  The veteran's post-traumatic stress disorder, 
alternatively considered, is clinically assessed as being 
manifested by a stable mood; speech in a low monotonous tone 
of voice; some difficulty understanding what he says he 
claimed; no delusions or hallucinations; intact 
concentration, memory, insight and judgment; notations that 
he was alert and oriented; some free floating; and some 
anxiety with periods of depression.  


CONCLUSIONS OF LAW

1.  The additional documentation received since the November 
1984 Board decision denying service connection for a lung 
disorder does not constitute new and material evidence.  38 
U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The November 1984 Board decision denying service 
connection for a lung disorder is final and may not be 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).  

3.  The claim for entitlement to service connection for a 
back disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  

4.  For the period prior to October 6, 1997, the schedular 
criteria for an evaluation in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, including §§ 4.3, 
4.7 and Diagnostic Code 7101 (1999).  

5.  Beginning December 1, 1998, the schedular criteria for an 
evaluation in excess of 60 percent for coronary artery 
disease with hypertension, status post coronary artery bypass 
graft, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7 
and Diagnostic Codes 7005, 7017, 7101 (1999).  

6.  The schedular criteria for a 50 percent evaluation for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7 and Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence has been Submitted to 
Reopen a
Claim of Entitlement to Service Connection for a Lung 
Disorder

A.  Prior Board Decision

In November 1984, the Board denied service connection for a 
lung disorder.  It was reasoned, essentially, that no chronic 
lung disorder was shown during the veteran's period of 
service and that no such disorder was recently demonstrated, 
and that, therefore, service connection for such disorder was 
not warranted.  The veteran and his accredited representative 
were provided with copies of the Board's decision.  

The evidence considered by the Board in formulating its 
November 1984 decision may be briefly summarized.  The 
veteran's service medical records indicate that at the time 
of the January 1963 enlistment examination, he reported that 
he suffered from shortness of breath and chest pain.  
Pursuant to the enlistment examination report, it was noted 
that the veteran had substernal chest pain and upper 
respiratory infections.  A June 1964 entry noted that the 
veteran reported spitting up blood for two days.  An X-ray 
was noted to be normal.  The impression, at that time, was 
bronchitis.  A November 1969 entry noted that the veteran had 
a 30 millimeter positive response to an intermediate purified 
protein derivative (of tuberculin) test.  A November 1969 
consultation report noted that a tine test in October 1968 
was negative, but that a tine test in November 1969 was 
positive as was an intermediate purified protein derivative 
test.  The chest X-ray was negative.  The examiner noted that 
he doubted active tuberculosis.  An August 1970 report of a 
chest X-ray indicated that there was some pleural scarring in 
the right apex, but no signs of active disease were present.  
The January 1974 separation examination report included 
notations that the veteran's lungs and chest were normal.  

Private treatment records dated from November 1977 to March 
1983 indicated that the veteran was treated for several 
disorders.  A December 1979 entry noted that the veteran 
complained of chest pain.  There was a notation that his 
lungs were clear.  A March 1983 report of a chest X-ray noted 
that the veteran complained of shortness of breath which 
started that morning.  The impression, at that time, was old 
gunshot wound, but no evidence of active pulmonary disease.  
An additional March 1983 entry noted an assessment which 
included bronchospasm due to Inderal and the need to rule out 
bronchial asthma.  

The veteran underwent a VA general medical examination in 
June 1983.  He reported that he had developed tuberculosis in 
service in 1969.  The veteran also indicated  that he was 
treated for two years with two drugs in 1969 and 1970 for 
tuberculosis and that he had wheezing in his chest and a 
productive cough since that time which had become worse in 
the previous six months.  The diagnoses included status post 
pulmonary tuberculosis without residuals.  The examiner noted 
that the veteran had suffered a gunshot wound to the right 
chest.  A July 1983 report of pulmonary function tests noted 
that there was no obstructive lung disease indicated, but 
that there was additional mild restrictive lung disease.  A 
June 1983 VA Agent Orange Examination report noted that the 
veteran had a history of lung disease.  The veteran underwent 
a VA general medical examination in June 1984.  He reported 
that he had difficulty breathing.  The diagnoses referred to 
other disorders.  

B.  New and Material Evidence

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the November 1984 Board decision 
consists of statements on appeal from the veteran; private 
treatment records dated from March 1979 to December 1986; a 
February 1987 VA general medical examination report; a March 
1987 VA audiological examination report; a July 1988 VA 
audiological examination report; a November 1988 hearing 
transcript; an August 1988 VA treatment report; a January 
1989 VA audiological examination report; a June 1989 VA 
general medical examination report; VA treatment records 
dated from June 1989 to September 1989; private treatment 
records dated in February 1990; service personnel records; an 
August 1990 VA psychiatric examination report; Social 
Security Administration Records; a July 1991 VA psychiatric 
examination report; a December 1991 VA psychiatric 
examination report; VA treatment records dated from June 1992 
to October 1993; private treatment records dated from July 
1992 to November 1993; a May 1994 hearing transcript; VA 
treatment records dated from October 1994 to July 1995; 
private treatment records dated from October 1995 to December 
1995; a March 1996 hearing transcript; VA treatment records 
dated from November 1995 to October 1996; an October 1996 
transcript of a hearing before a member of the Board; an 
October 1996 private treatment report; an August 1996 VA 
audiological examination report; a September 1996 VA hand, 
thumb and fingers examination report; an August 1996 VA 
audiological examination report; a September 1996 VA ear 
examination report; VA treatment records dated from January 
1997 to August 1998; and an October 1998 VA cardiovascular 
examination report.  

The private treatment records dated from March 1979 to 
December 1986 indicated that the veteran was treated for 
multiple disorders.  A March 1979 radiological report, as to 
the veteran's chest, from Harrison Memorial Hospital 
indicated an impression of a negative chest.  A November 1983 
report from the Comprehensive Care Center related diagnoses 
including asthma.  An October 1984 treatment entry noted an 
assessment which included acute asthmatic bronchitis.  An 
October 1986 report from Southern Hills Hospital noted that 
the veteran had a bronchitis, chronic obstructive pulmonary 
disease, asthma type picture and that he would suffer 
shortness of breath and difficulty breathing.  An October 
1986 statement from C. Frank Mynes, Jr., D.O., indicated that 
the veteran had been under his care since June 1986 for 
disorders including asthmatic bronchitis.  

A February 1987 VA general medical examination report noted 
that the veteran reported that he had a breathing condition 
from 1969 to the present.  He also indicated that he had 
bronchitis and asthma.  The examiner noted that the veteran 
had problems including chronic obstructive pulmonary disease 
and chest pain.  An August 1988 VA treatment report indicated 
diagnoses including bronchial asthma.  A June 1989 VA general 
medical examination report noted that the veteran was under 
treatment for disorders including chronic obstructive 
pulmonary disease.  

VA treatment records dated from June 1989 to October 1993 
referred to continued treatment.  Private treatment records 
dated from February 1990 to November 1993 also indicated that 
the veteran continued to receive treatment for multiple 
disorders.  
VA treatment records dated from October 1994 to July 1995 
noted that the veteran was treated for several disorders 
including several pulmonary disorders.  

Private treatment records dated from October 1995 to December 
1995 noted that the veteran continued to receive treatment.  
An October 1995 radiological report, as to the veteran's 
chest, noted that there was evidence of an old injury 
apparently from a gunshot injury involving the right upper 
chest and shoulder area with metallic density foreign bodies 
overlying the region measuring up to approximately 2 to 3 cm 
in diameter.  It was also noted that there was some 
parenchymal scarring in the right upper lung.  

At the March 1996 hearing on appeal, the veteran testified 
that he noticed shortness of breath during physical training 
in service.  He stated that he was on "B-medicine" for a 
year during service apparently for tuberculosis.  The veteran 
reported that a PPD and a tine test showed up positive for 
tuberculosis during service.  He stated that a later X-ray 
showed scarring in his lungs.  The veteran reported that he 
was diagnosed with asthma probably in 1984.  He indicated 
that he was taking medication for his lung disorder.  

VA treatment records dated from November 1995 to October 1996 
indicated that the veteran continued to receive treatment.  
Records from the Social Security Administration indicated 
that the veteran was receiving disability compensation.  

At the October 1996 hearing before a member of the Board, the 
veteran testified that he was diagnosed with tuberculosis in 
1969 during his period of service.  He stated that he tested 
positive pursuant to a PPD test and a tine test.  The veteran 
indicated that scarring did show up on his lungs during 
service.  He indicated that he was told, however, that he had 
scar tissue when he went to a private physician probably 
eight or nine months after service.  VA treatment records 
dated from January 1997 to August 1998 referred to continued 
treatment.  

The Board has made a careful longitudinal review of the 
record.  It is observed that in November 1984, the Board 
denied service connection for a lung disorder on the basis 
that no chronic lung disorder was shown during the veteran's 
period of service and that no such disorder was recently 
demonstrated.  At the time of the November 1984 Board 
decision, the veteran's service medical records indicated 
that pursuant to the January 1963 enlistment examination, he 
reported that he suffered from shortness of breath and chest 
pain.  It was noted that the veteran had substernal chest 
pain and upper respiratory infections.  A June 1984 entry 
related an impression of bronchitis and a November 1969 entry 
noted that the veteran had a 30 millimeter positive response 
to an intermediate PPD test.  Also, a November 1969 
consultation report indicated that a tine test in October 
1968 was negative, but that a tine test in November 1969 was 
positive and an intermediate PPD test at that time was also 
positive.  An August 1970 report of a chest X-ray indicated 
that there was some pleural scarring in the right apex, but 
no signs of active disease.  The January 1974 separation 
examination report included notations that the veteran's 
lungs and chest were normal.  The Board observes that 
subsequent to service, a March 1983 report of a chest X-ray 
related an impression of an old gunshot wound with no 
evidence of active pulmonary disease.  An additional March 
1983 entry indicated an assessment which included 
bronchospasm due to Inderal and the need to rule out 
bronchial asthma.  The Board further notes that a June 1983 
VA general medical examination report indicated a diagnosis 
of status post pulmonary tuberculosis without residual and a 
July 1983 report of pulmonary function testing revealed that 
there was no obstructive lung disease, but that there was 
mild restrictive lung disease.  A June 1983 VA Agent Orange 
examination report noted that the veteran had a history of 
lung disease.  

The Board notes that the additional evidence submitted since 
the November 1984 Board decision is essentially cumulative of 
evidence previously of record.  Private and VA treatment 
records dated from March 1979 to August 1998 indicated that 
the veteran was treated for variously diagnosed pulmonary 
disorders including asthma, acute asthmatic bronchitis, 
bronchitis, chronic obstructive pulmonary disease and 
bronchial asthma.  An October 1995 radiological report, as to 
the veteran's chest, noted that there was evidence of an old 
injury apparently from a gunshot injury as well as some 
parenchymal scarring in the right upper lung.  The Board 
notes that the medical evidence submitted subsequent to the 
November 1984 Board decision fails to indicate any 
relationship or nexus between any present lung disorder and 
the veteran's period of service.  See Caluza v. Brown, 7 
Vet.App. 498 (1995).  There is simply no medical evidence 
relative to the etiology of the veteran's claimed disorder or 
indicating that lung disorder had its onset during his period 
of service.  The Board observes that the veteran has alleged 
in statements and testimony on appeal a lung disorder, 
specifically tuberculosis, originated during his period of 
service.  However, the veteran, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  The Board 
observes that the veteran is certainly competent to describe 
complaints during service relative to a lung disorder.  
However, the credible and competent evidence of record does 
not adequately permit the diagnosing of a current lung 
disorder related to the veteran's period of service.  See 
Gregory v. Brown, 8 Vet.App. 563 (1996).  Therefore, the 
Board concludes that the additional evidence submitted is not 
new and material as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board's November 1984 decision denying 
service connection for a lung disorder is final and may not 
be reopened.  

II.  Service Connection for a Back Disorder

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claims for 
increased evaluations for his service-connected coronary 
artery disease with hypertension, status post coronary artery 
bypass graft, and post-traumatic stress disorder are 
plausible and that all relevant facts have been properly 
developed.  As discussed below, the Board finds that the 
veteran's claim for service connection for a back disorder is 
not well-grounded and that, therefore, there is no further 
duty to assist the veteran with development of such claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that pursuant 
to a July 1969 examination report, he checked that he 
suffered recurrent back pain.  There were notations that the 
veteran's spine and other musculoskeletal system were normal.  
The January 1974 separation examination also included 
notations that the veteran's spine and other musculoskeletal 
systems were normal.  

Private treatment records dated from November 1977 to March 
1983 indicated that the veteran was treated for multiple 
disorders.  A July 1978 entry noted that the veteran 
complained of low back pain.  The examiner noted that there 
was mild tenderness of the lumbar spine.  The assessment 
included degenerative osteoarthritis of the lumbar spine.  A 
February 1980 entry noted that the veteran complained of back 
pain.  The assessment, at that time, was lumbar spine strain.  

The veteran underwent a VA general medical examination report 
in June 1983.  The examiner noted that he flexed his back to 
90 degrees and hyperextended to 30 degrees.  The diagnoses 
referred to other disorders.  Private treatment records dated 
from November 1983 to October 1986 indicated that the veteran 
continued to receive treatment for several disorders.  A 
February 1987 VA general medical examination report noted 
that the veteran complained of pain and arthritis throughout 
his body including his back.  VA treatment records dated from 
August 1988 to December 1991 including VA examination 
reports, referred to other disorders.  

Private treatment records dated from June 1992 to November 
1993 indicated that the veteran was treated for several 
disorders.  An October 1993 radiological report, as to the 
lumbosacral spine, from the Edge Regional Medical Center 
noted that there were mild to moderate osteoarthritic changes 
of the thoracolumbar spine.  No compression fracture, 
significant subluxation or definite degenerated 
intervertebral disc was seen.  VA treatment records dated 
from June 1992 to July 1995 referred to continued treatment.  
Private treatment records dated from October 1995 to December 
1995 indicated that the veteran was treated for multiple 
disorders.  

At the March 1996 hearing on appeal, the veteran testified 
that he injured his back during service in 1963 when removing 
"stuff" from a truck by hand.  He stated that he went to a 
physician two or three times and was given pain medication.  
The veteran reported that he saw chiropractors after service 
for his back disorder.  

VA treatment records dated from December 1995 to October 1996 
indicated that the veteran continued to receive treatment, as 
did an October 1996 private treatment report.  Records from 
the Social Security Administration indicated that the veteran 
was receiving disability compensation.  

At the October 1996 hearing before a member of the Board, the 
veteran testified that he hurt his back during service when 
unloading things from a vehicle.  He stated that he went to 
sick call and was given Tylenol.  The veteran reported that 
he went to a chiropractor after service for his back.  He 
indicated that he still had back problems and that his back 
pain had been a constant in his life.  VA treatment records 
dated from January 1997 to August 1998 indicated that the 
veteran was treated for several disorders.  

The Board has weighed the evidence of record.  It is observed 
that the record is without sufficient objective evidence 
supportive of a finding that the veteran's claimed back 
disorder became manifest or otherwise originated during his 
period of service or that arthritis was manifested within one 
year of service separation.  The veteran's service medical 
records indicate that pursuant to a July 1969 examination 
report, he checked that he suffered recurrent back pain.  The 
remainder of the veteran's service medical records make no 
reference to complaints of or treatment for a back disorder.  
The January 1974 separation examination report included 
notations that the veteran's spine and other musculoskeletal 
system were normal.  The Board observes that the first 
clinical indication of any back disorder, subsequent to that 
noted in service in July 1969, was pursuant to a July 1978 
private treatment entry, more than three years after the 
veteran's separation from service, which noted that he 
complained of low back pain.  The assessment included 
degenerative osteoarthritis of the lumbar spine.  A February 
1980 entry noted an assessment of lumbar spine strain.  
Subsequent private and VA treatment records, including VA 
examination reports, referred to complaints of back pain and 
arthritis of the back.  An October 1993 radiological report, 
as to the veteran's lumbosacral spine, related that there 
were mild to moderate osteoarthritic changes of the 
thoracolumbar spine, but that no definite intervertebral disc 
pathology was seen.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that his present back disorder 
originated during his period of service.  He specifically 
alleges that he injured his back when removing objects from a 
vehicle during service.  However, the Board notes that the 
veteran is not competent, as a lay person, to assert that a 
relationship exists between his period of service and such 
disorder or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board observes 
that it is certainly within the province of the veteran to 
report that he suffered a back injury during his period of 
service.  However, the credible and competent evidence of 
record does not adequately permit the diagnosing of a chronic 
disability during his period of service, or for that matter, 
the presence of arthritis within one year of active service 
separation, or otherwise relate the existence of the current 
back disability to the veteran's period of service.  Gregory 
v. Brown, 8 Vet.App. 563 (1996).  Additionally, the medical 
evidence of record simply fails to relate an opinion to the 
effect that there exists an etiological relationship or nexus 
between any back injury or complaints in service and the 
later diagnosed back disorder.  See Caluza.  In the absence 
of sufficiently probative evidence of a back disorder having 
origins during the veteran's period of service, the Board 
concludes that the veteran's claim for service connection for 
a back disorder is not plausible and, therefore, not well-
grounded.  Further, the Board finds the information provided 
in the statement of the case and other correspondence from 
the RO sufficient to inform the veteran of the elements 
necessary to complete his application for service connection.  
Moreover, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, might make the claim well-grounded.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

III.  Entitlement to an Evaluation in Excess of 20 Percent 
for Hypertension,
Prior to October 6, 1997.

The Board observes that this appeal originally ensues from 
the veteran's disagreement with a 20 percent disability 
evaluation which was continued for his service-connected 
hypertension pursuant to a January 1994 rating decision.  A 
September 1998 rating decision, in pertinent part, 
recharacterized the veteran's service-connected hypertension 
as coronary artery disease with hypertension, status post 
coronary artery bypass graft, and assigned a 100 percent 
disability evaluation effective October 6, 1997, a 100 
percent disability evaluation effective December 1, 1997 and 
a 30 percent disability evaluation effective December 1, 
1998.  A January 1999 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected cardiovascular disorder to 60 percent effective 
December 1, 1998.  Thus, since the veteran was in receipt of 
a 20 percent evaluation for his service-connected 
hypertension prior to October 6, 1997, during the pendency of 
his appeal, and a 60 percent evaluation beginning December 1, 
1998, for his service-connected coronary artery disease with 
hypertension, status post coronary artery bypass graft, this 
decision will address whether he was or is entitled to 
increased evaluations for such periods.  

A.  Historical Review

The veteran's service medical records indicate that at the 
time of the January 1963 enlistment examination, his blood 
pressure was noted to be 132/68.  A July 1969 examination 
report noted a blood pressure reading of 132/84.  The January 
1974 separation examination report indicated a blood pressure 
reading of 150/90.  A January 1974 consultation report 
related multiple blood pressure ratings ranging from 116 to 
144 systolic and 78 to 108 diastolic.  

Private treatment records dated from November 1977 to March 
1983 indicated that the veteran was treated for several 
disorders.  A November 1977 entry indicated an assessment of 
essential hypertension as did a December 1977 entry.  A 
December 1979 entry related an assessment of uncontrolled 
hypertension.  The veteran underwent a VA general medical 
examination in June 1983.  Blood pressure readings ranged 
from 150 to 160 systolic and from 90 to 104 diastolic.  The 
examiner indicated diagnoses including hypertension.  

In August 1983, service connection was granted for 
hypertension.  A 20 percent disability evaluation was 
assigned effective April 13, 1988.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  The Board 
notes that the regulations governing the evaluations of 
cardiovascular disorders were amended as of January 12, 1998.  
See 62 FEDERAL REGISTER 65207 (1997) (to be codified at 
38 C.F.R. §§ 4.100-4.102).  The Board observes that the 
regulations in effect prior to January 12, 1998 are 
applicable for the period from prior to October 6, 1997.  
Under the regulations in effect prior to January 12, 1998, a 
10 percent evaluation is warranted for hypertensive vascular 
disease (essential arterial hypertension) where the diastolic 
pressure is predominantly 100 or more.  A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation requires diastolic pressure of 
predominantly 120 or more and moderately severe symptoms.  38 
C.F.R. Part 4, Diagnostic Code 7101 (1997).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

VA treatment records dated from January 1993 to October 1993 
indicated that the veteran continued to receive treatment for 
multiple disorders.  The veteran was diagnosed with disorders 
including hypertension.  Blood pressure readings ranged from 
110 to 140 systolic and from 70 to 98 diastolic.  Private 
treatment records dated from March 1993 to November 1993 
referred to continued treatment.  Blood pressures readings 
ranged from 136 to 152 systolic and from 90 to 113 diastolic.  

At the May 1994 hearing on appeal, the veteran testified that 
he was "pretty much" keeping his blood pressure under 
control by taking five medications.  He stated that he felt 
that his hypertension was affecting his kidneys as he had to 
go to the restroom frequently.  The veteran reported that he 
had suffered headaches for the previous six months.  He noted 
that physicians had told him that his heart was a little bit 
larger than normal and that a couple of arteries were also 
larger than normal.  The veteran also stated that he had a 
blockage of arteries going into his heart, which was shown 
probably about three years earlier.  He related that he would 
become very fatigued doing exercise and would become dizzy.  

VA treatment records dated from October 1994 to July 1995 
referred to continued treatment.  November 1994 entries 
indicated blood pressure readings of 168/102, 154/94 and 
138/100 and a December 1994 treatment report noted blood 
pressure readings of 144/102 and 126/87.  A February 1995 
entry noted that the veteran had a history of heart disease 
and hypertension.  Blood pressure readings of 148/106 and 
160/100 were noted.  A March 1995 entry reported a blood 
pressure reading of 156/100.  Another March 1995 entry 
related a blood pressure reading of 150/108.  

Private treatment records dated from October 1995 to December 
1995 indicated that the veteran continued to receive 
treatment.  October 1995 entries reported blood pressure 
readings of 166/114 and 160/128.  A December 1995 emergency 
room record noted blood pressures reading ranging from 136 to 
215 systolic and 87 to 127 diastolic.  

VA treatment records dated from December 1995 to September 
1997 indicated that the veteran continued to receive 
treatment.  A December 1995 entry noted a blood pressure 
reading of 146/102 and a January 1996 entry related blood 
pressure readings of 162/106 and 140/94.  A February 1996 
entry noted that the veteran complained of chest pains and 
that the right side of his head would go numb.  The blood 
pressure readings were 172/110, 140/99 and 160/100.  An April 
1996 entry noted blood pressure readings of 166/118, 152/100, 
148/108.  The diagnoses included history of hypertension.  
Another April 1996 entry indicated blood pressure readings 
ranging from 120 to 146 systolic and 92 to 100 diastolic.  A 
further April 1996 treatment entry noted a blood pressure 
reading of 169/93.  The impression included chest pain and 
angina, stable.  

January 1997 entries noted blood pressure readings of 164/95 
and 164/108.  A May 1997 VA hospital report noted a blood 
pressure reading of 136/84.  The diagnoses included 
hypertension and atypical chest pain.  A July 1997 entry 
noted blood pressure readings of 188/122 and 155/103.  The 
impression was hypertension, asymptomatic.  A September 1997 
entry noted blood pressure readings of 178/115 and 175/110.  
The diagnosed disorders included hypertension and atypical 
chest pain.  

The Board observes that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than hypertensive 
vascular disease (essential arterial hypertension) with 
diastolic pressure predominantly 110 or more with definite 
symptoms for the period prior to October 6, 1997.  38 C.F.R. 
Part 4, Diagnostic Code 7101 (1997).  Recent private and VA 
treatment records dated from October 1995 to September 1997 
indicated that the veteran was treated for multiple disorders 
including hypertension and atypical chest pain.  Blood 
pressure readings during such period ranged from 120 to 215 
systolic and from 84 to 127 diastolic.  However, most blood 
pressure readings were below 120 diastolic.  Additionally, 
the Board notes that private and VA treatment records dated 
from January 1993 to July 1995 indicated that the veteran was 
treated for disorders including hypertension; chest pain; 
heart disease; hypertension, uncontrolled; and angina.  Blood 
pressure readings ranging from 110 to 168 diastolic and from 
70 to 128 diastolic were noted.  Again, the majority of the 
blood pressure readings taken were below 120 diastolic.  

The Board observes that the medical evidence of record 
clearly fails to indicate that the veteran suffers from 
diastolic pressure of predominantly 120 or more and 
moderately severe symptoms as required for a 40 percent 
disability evaluation pursuant to the appropriate schedular 
criteria noted above.  The Board observes, as noted above, 
that a few blood pressure readings were above 120 diastolic.  
However, most blood pressure readings for the period prior to 
October 6, 1997, did not meet the criteria indicative of an 
increased evaluation.  Therefore, the Board concludes that 
the 20 percent disability evaluation sufficiently provides 
for the veteran's present level of disability for the 
relevant period.  Accordingly, an increased evaluation for 
hypertension for the period prior to October 6, 1997, is not 
warranted.  

IV.  Increased Evaluation for Coronary Artery Disease with 
Hypertension,
Status Post Coronary Artery Bypass Graft, Beginning December 
1, 1998.  

A.  Historical Review

The veteran's service medical records, as to this issue, were 
discussed above.  As noted above, a September 1998 rating 
decision, in pertinent part, recharacterized the veteran's 
service-connected hypertension as coronary artery disease 
with hypertension, status post coronary artery bypass graft, 
and assigned a 100 percent disability evaluation effective 
October 6, 1997, a 100 percent disability evaluation 
effective December 1, 1997 and a 30 percent disability 
evaluation effective December 1, 1998.  A January 1999 rating 
decision increased the disability evaluation assigned for the 
veteran's service-connected cardiovascular disorder to 60 
percent effective December 1, 1998.  

B.  Increased Evaluation

As noted above, the regulations governing the evaluations of 
cardiovascular disorders were amended as of January 12, 1998.  
See 62 FEDERAL REGISTER 65207 (1997) (to be codified at 
38 C.F.R. §§ 4.100-4.102).  The Board observes that the 
regulations applicable as of January 12, 1998, are more 
favorable to the pending claim for an increased rating for 
coronary artery disease with hypertension, status post 
coronary artery bypass graft, for the period beginning 
December 1, 1998.  Therefore, the Board concludes that the 
veteran's claim will be evaluated under the new regulations 
governing coronary bypass surgery.  See Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991) (when there has been a change in 
an applicable regulation after a claim has been filed, but 
before final resolution, the regulation most favorable to the 
claimant must be applied).  The regulations in effect as of 
January 12, 1998, provide that following coronary bypass 
surgery a 100 percent evaluation is warranted for three 
months following hospital admission for surgery.  Thereafter, 
a 60 percent evaluation is warranted for more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs, but not greater than 5 
METs, resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation 
requires chronic congestive heart failure, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. Part 
4, Diagnostic Code 7017 (1999).  

The regulations in effect as of January 12, 1998, further 
provided that a 60 percent evaluation is warranted for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 130 or more.  38 C.F.R. Part 4 Diagnostic Code 
7101 (1999).  

Under the regulations in effect prior to January 12, 1998, a 
100 percent evaluation is warranted for coronary artery 
bypass surgery for a period of 1 year following the surgery.  
The 100 percent evaluation will commence after an initial 
grant of a 1-month total rating period under 38 C.F.R. § 4.30 
following hospital discharge.  Thereafter, residuals of 
coronary artery bypass surgery are rated as arteriosclerotic 
heart disease with a minimum rating of 30 percent.  A 60 
percent evaluation is warranted for arteriosclerotic heart 
disease following a typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated anginal attacks, when more than light manual labor 
is not feasible.  A 100 percent evaluation requires chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or when more than sedentary employment is 
precluded.  38 C.F.R. Part 4, Diagnostic Code 7005 (1997).  

The regulations in effect prior to January 12, 1998, further 
provide that a 60 percent evaluation is warranted for 
hypertensive vascular disease (essential arterial 
hypertension) where diastolic pressure is predominantly 130 
or more with severe symptoms.  38 C.F.R. Par 4, Diagnostic 
Code 7101 (1997).  

VA treatment records dated from October 1997 to August 1998 
indicated that the veteran was treated for disorders 
including his cardiovascular disorder.  An October 1997 VA 
hospital discharge summary noted that the veteran was 
admitted for evaluation of continued episodes of atypical 
chest pain.  The veteran underwent a coronary artery bypass 
grafting.  The diagnoses included coronary artery disease and 
hypertension.  A January 1998 treatment entry noted an 
assessment of atypical chest pain in a patient with known 
coronary artery disease.  Additional January 1998 treatment 
entries also indicated assessments of atypical chest pain.  
February 1998 and March 1998 treatment entries related 
assessments including coronary artery disease status post 
coronary artery bypass graft, and hypertension, uncontrolled.  

The veteran underwent a VA cardiovascular examination in 
October 1998.  He reported that he continued to have lower 
sternal and anterior chest pains from time to time which were 
somewhat different from the pains he had prior to surgery.  
The veteran reported that the pains were sharp in nature and 
would last from thirty seconds to three minutes.  The pains 
were not related to exertion and would occur two to three 
times per week.  It was noted that the veteran reported no 
history of syncope.  The veteran reported that he had 
occasional dizziness which he described as a sensation of 
lightheadedness.  He indicated that such would come sometimes 
when he was walking.  The veteran reported no vertigo.  The 
veteran also indicated that he had some shortness of breath 
in that he had asthma and would use a metered dose inhaler.  
He related that since his surgery, he would walk about a half 
a mile without stopping and would mow his grass sometimes 
using a push mower and sometimes using a riding mower.  

The examiner reported that the veteran's blood pressure was 
133/82.  The examiner noted that the veteran's heart revealed 
a regular rhythm with the point of maximal impulse in the 
fifth intercostal space medial to the midclavicular line.  No 
murmurs were noted and the S1 and S2 sounds were within 
normal limits.  Additionally, no carotid bruit was noted and 
the peripheral pulses were normal.  The examiner indicated 
that an electrocardiogram revealed left axis deviation and a 
chest X-ray showed a normal heart size with the lungs clear.  
The examiner reported that an echocardiogram indicated that 
left ventricular function, overall, was normal.  The left 
ventricular ejection fraction was estimated at about 50 
percent and the intraventricular septum showed hypokinetic 
atypical motion.  There was a prominent A-wave suggestive of 
decreased diastolic compliance.  The examiner noted that a 
graphic stress thermometry examination revealed fair exercise 
tolerance.  The exercise test was limited by shortness of 
breath and the workload obtained was 7 METs.  The diagnoses 
included coronary artery disease, status-post coronary artery 
bypass graft, atypical chest pain, and essential 
hypertension.  The examiner commented that in his opinion, 
the veteran's New York Heart Association function 
classification was a two.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than residuals of 
coronary artery bypass surgery resulting in more than one 
episode of acute congestive heart failure in the past year, 
or; a workload of greater than 3 METs, but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent for the period beginning 
December 1, 1998.  38 C.F.R. part 4, Diagnostic Code 7017 
(1999).  The most recent October 1998 VA cardiovascular 
examination report noted that the veteran reported that he 
continued to have lower sternal and anterior chest pain from 
time to time which were somewhat different from the pains he 
had before his previous surgery.  It was noted that the 
veteran reported no history of syncope and no vertigo.  The 
veteran stated that he would have occasional dizziness which 
he described as a sensation of lightheadedness.  He also 
indicated that he had some shortness of breath in that he had 
asthma.  He stated that he could walk half a mile without 
stopping and would mow his grass sometimes either using a 
push mower or a riding mower.  The examiner reported that the 
veteran's blood pressure was 133/82.  The examiner indicated 
that an echocardiogram indicated that left ventricular 
function, overall, was normal.  It was reported that the left 
ventricular ejection fraction was estimated at about 50 
percent.  Additionally, the examiner reported that a graphic 
stress thermometry examination revealed fair exercise 
tolerance and was limited by shortness of breath.  The 
workload obtained was 7 METs.  The diagnoses included 
coronary artery disease, status-post coronary artery bypass 
graft, atypical chest pain and essential hypertension.  The 
Board also observes that VA treatment records dated from 
October 1997 to August 1998 indicated that the veteran was 
treated for variously diagnosed cardiovascular disorders 
including coronary artery disease status post coronary artery 
bypass graft; hypertension, uncontrolled; and atypical chest 
pain.  

The Board observes that the medical evidence of record 
clearly fails to indicate what could reasonably be considered 
to be chronic congestive heart failure, or; a workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent as required for 
a 100 percent disability evaluation pursuant to the 
appropriate schedular criteria noted above.  The October 1998 
VA cardiovascular examination report specifically indicated 
that the left ventricular ejection fraction was estimated at 
50 percent and that a stress test indicated a workload of 7 
METs.  There was no reference to chronic congestive heart 
failure.  The Board simply cannot conclude, based on the 
evidence of record, that the veteran suffers from 
symptomatology productive of a 100 percent evaluation.  The 
Board also observes that diastolic pressure predominantly 130 
or more is reflected in the present 60 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 7101 (1999).  The veteran 
is in receipt of the maximum allowable disability evaluation 
under such schedular criteria.  

Additionally, to ensure that the veteran is not prejudiced by 
the Board's decision to evaluate him under the new 
regulations, the regulations in effect prior to January 12, 
1998, will also be examined to determine if an increased 
evaluation could be made thereunder.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  Under the old criteria, residuals of a 
coronary artery bypass surgery, are evaluated as 
arteriosclerotic heart disease under the provisions of 
diagnostic code 7005.  38 C.F.R. Part 4, Diagnostic Code 7017 
(1997).  Under such criteria a 100 percent evaluation 
requires chronic residual findings of congestive heart 
failure or angina on moderate exertion or when more than 
sedentary employment is precluded.  38 C.F.R. Part 4, 
diagnostic Code 7005 (1997).  As noted above, the October 
1998 VA cardiovascular examination report did not refer to 
chronic congestive heart failure.  Also, the veteran reported 
that he could walk about half a mile as well as mow his lawn 
with a push mower and/or a riding mower.  Additionally, the 
examiner indicated that the stress test revealed fair 
exercise tolerance.  The Board notes that the evidence of 
record simply does not satisfy the criteria for a 100 percent 
evaluation under the new or old regulations based on the 
symptomatology indicative of the veteran's cardiovascular 
disorder.  Further, the 60 percent evaluation is also the 
maximum allowable evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7101 (1997).  Therefore, the Board concludes 
that the 60 percent evaluation sufficiently provides for the 
veteran's present level of disability.  Accordingly, an 
increased evaluation for coronary artery disease with 
hypertension, status post coronary artery bypass graft for 
the period beginning December 1, 1998, is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

V.  Increased Evaluation for Post-Traumatic Stress Disorder

A.  Historical Review

The veteran's service medical records indicate that in June 
1967, he complained of nervousness.  The diagnosis was 
anxiety, acute, mild.  A subsequent June 1967 entry noted 
that the veteran appeared much less agitated, but had a 
rather slow affect and appeared depressed.  The January 1974 
separation examination report included a notation that the 
veteran's psychiatric evaluation was normal.  

Private treatment records dated from November 1977 to March 
1983 indicated that the veteran was treated for multiple 
disorders.  A July 1978 entry indicated an assessment of 
anxiety reaction as did a subsequent July 1978 entry.  The 
veteran underwent a June 1983 VA general medical examination 
report in June 1983.  The diagnoses included chronic anxiety.  
Private treatment records dated from November 1983 to October 
1986 referred to continued to treatment.  

A February 1990 report from A. B. Muhammad, M.D., indicated 
diagnoses including post-traumatic stress syndrome and 
anxiety with panic, with all criteria met for a diagnosis of 
post-traumatic stress disorder.  VA treatment records dated 
from August 1988 to December 1991 referred to continued 
treatment.  An August 1990 VA psychiatric examination report 
indicated diagnoses including general anxiety disorder with 
mild features of post-traumatic stress disorder.  

The veteran underwent a VA psychiatric examination in July 
1991.  The examiner reported that the veteran was alert, 
responsive and in a relevant and coherent manner.  The 
examiner indicated that the veteran was very subdued 
socially, based upon the impact of his nervous disorder, 
along with physical problems including hearing loss, tinnitus 
and hypertension.  The examiner indicated that the veteran's 
social disability was moderate.  It was noted that the 
veteran had not worked since June 1986 due to his nervous 
problem and had difficulty in relating to people and being 
able to maintain a calm and adjusted relationship with 
others.  The examiner indicated that the veteran's industrial 
assessment was moderate to severe.  The diagnosis was the 
need to rule out post-traumatic stress disorder.  

The veteran underwent an additional VA psychiatric 
examination in December 1991.  He reported that he had been 
seen by a psychiatrist and at a mental health clinic since 
1975 up to the present because of his anxiety, flashbacks and 
nightmares of his Vietnam experience.  The veteran reported 
that he was very uncomfortable with crowds and that he could 
not sit for long.  He also indicated that many times he felt 
no energy and would feel depressed.  The veteran further 
noted that he would become irritable and upset easily and 
that he could not sleep at all.  The examiner reported that 
the veteran was stable, alert and oriented.  His speech was 
in a low monotonous tone of voice and at times he had 
difficulty understanding what he says he claimed.  The 
examiner indicated that there were no delusions and that the 
veteran denied hallucinations.  The veteran's concentration 
and his memory were intact.  The examiner noted that there 
was some free floating and anticipating anxiety with some 
periods of depression.  The veteran's insight and judgment 
were reported to be intact.  The diagnosis was post-traumatic 
stress disorder, delayed.  

In April 1992, Service connection was granted for post-
traumatic stress disorder.  A 10 percent disability 
evaluation was assigned which has remained in effect.  

B.  Increased Evaluation

The Board notes that the regulations governing the evaluation 
of mental disorders were amended as of November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (October 8, 1996) (to be codified at 
38 C.F.R. §§ 4.125-4.130).  The Board notes that the 
regulations applicable prior to November 7, 1996, are more 
favorable to the pending claim for an increased rating.  
Therefore, the Board concludes that the appellant's claim 
will be evaluated under the former regulations governing 
post-traumatic stress disorder.  See Karnas.  Under the 
regulations in effect prior to November 7, 1996, a 10 percent 
evaluation is warranted for emotional tension or other 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  A 50 percent evaluation requires that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that his reliability, flexibility and efficiency levels 
be so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is required when the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and when there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals (hereinafter "the Court") stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 
(1993) was "qualitative" in character, whereas the other 
descriptive terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of satisfying the Board's statutory duty to 
articulate the "reasons and bases" for its decision under 
38 U.S.C.A. § 7104(d)(1).  The Board subsequently requested 
an opinion from the Office of the General Counsel of the VA.  
In a precedent opinion dated in November 9, 1993, the General 
Counsel concluded that the term "definite" is to be 
construed as denoting "distinct, unambiguous and moderately 
large in degree."  It represents a degree of social and 
industrial impairment that is "more than moderate, but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite" when applying the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1997).  

The regulations in effect as of November 7, 1996, provide 
that a 10 percent evaluation is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversion normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. Part 4, Diagnostic Code 
9411 (1999).  

Private treatment records dated from March 1993 to November 
1993 referred to continued treatment.  VA treatment records 
dated from January 1993 to July 1995 indicated that the 
veteran was treated for multiple disorders.  A November 1994 
report noted that the veteran had a slight speech impediment, 
but that his speech was relevant and coherent.  The examiner 
indicated that the veteran's mood was relevant and coherent 
and his mood was slightly anxious and his affect constricted.  
The assessment included post-traumatic stress disorder.  
Subsequent November 1994 and December 1994 entries related 
similar information.  A March 1995 progress note indicated 
that the veteran's speech was relevant and coherent and his 
mood and affect were within normal limits.  The assessment, 
at that time, was post-traumatic stress disorder.  Private 
treatment records dated from October 1995 to December 1995 
indicated that the veteran continued to receive treatment for 
several disorders.  

At the March 1996 hearing on appeal, the veteran testified 
that he would suffer panic attacks.  He stated that he did 
not really enjoy social activities and that he would walk 
around his house or his yard.  The veteran reported that he 
had been married four times.  He indicated that he had become 
more reclusive and private.  

VA treatment records dated from December 1995 to October 1996 
referred to continued treatment.  Records from the Social 
Security Administration indicated that the veteran was 
receiving disability compensation. 

At the October 1996 hearing before a member of the Board, the 
veteran testified that if he had nightmares or flashbacks, he 
would have severe headaches the next day.  He indicated that 
he would have nightmares two to three times a week.  The 
veteran stated that he did get more than three hours of sleep 
a night.  He reported that his social life was poor and that 
he pretty well stayed at home.  The veteran noted that he was 
taking medication for his psychiatric disorder.  

VA treatment records dated from January 1997 to August 1998 
indicated that the veteran was treated for several disorders.  
A May 1997 VA hospital discharge summary noted that the 
veteran's mental status was normal.  The diagnoses included 
history of post-traumatic stress disorder.  June 1997 and 
September 1997 entries referred to disorders including 
history of post-traumatic stress disorder.  An October 1997 
VA hospital discharge summary indicated diagnoses including 
post-traumatic stress disorder.  Treatment entries dated from 
January 1998 to March 1998 indicated assessments which 
included history of major depression, anxiety disorder and 
history of anxiety/depression.  The October 1998 VA 
cardiovascular examination report indicated diagnoses 
including post-traumatic stress disorder.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
indicates that the veteran suffers from symptomatology 
reasonably shown to be productive of considerable social and 
industrial impairment.  38 C.F.R. Part 4, Diagnostic Code 
9411 (1997).  The Board notes that a December 1991 VA 
psychiatric examination report noted that the veteran 
reported that he had been treated for anxiety, flashbacks and 
nightmares of his Vietnam experience since 1975.  The veteran 
also indicated that he was very uncomfortable with crowds and 
that many times he felt no energy and was depressed.  The 
veteran further stated that he would become irritable and 
upset easily and that he could not sleep at all.  The 
examiner reported that the veteran was stable, alert and 
oriented and that his speech was in a low monotonous tone of 
voice.  It was noted that the veteran had no delusions or 
hallucinations and that his concentration, memory, insight 
and judgment were intact.  The examiner indicated that there 
was some free floating and anticipating of anxiety with some 
periods of depression.  The diagnosis was post-traumatic 
stress disorder.  The Board also observes that a July 1991 VA 
psychiatric examination report noted that the veteran's 
social disability was moderate and that his industrial 
assessment was moderate to severe.  

Additionally, the Board notes that private and VA treatment 
records dated from March 1993 to October 1998 indicated that 
the veteran was treated for variously diagnosed psychiatric 
disorders including post-traumatic stress disorder, anxiety, 
history of major depression, and history of 
anxiety/depression.  A November 1994 VA treatment entry noted 
that the veteran's speech was relevant and coherent, his mood 
was slightly anxious and that his affect was constricted.  At 
hearings on appeal, the veteran testified that he suffered 
flashbacks, nightmares, had difficulty sleeping and had a 
poor social life.  Further, a May 1997 VA hospital discharge 
summary noted that the veteran's mental status was normal and 
indicated a diagnosis of history of post-traumatic stress 
disorder.  An October 1997 VA hospital discharge summary 
indicated also indicated diagnoses including post-traumatic 
stress disorder.  The Board is of the view that the medical 
evidence of record, to include the July 1991 and December 
1991 VA psychiatric examination reports noted above, is 
indicative of greater than definite social and industrial 
impairment.  Accordingly, the Board finds that the medical 
evidence is sufficiently in equipoise to warrant a conclusion 
that the veteran's symptomatology is more nearly indicative 
of considerable impairment.  Further, the Board observes that 
the evidence fails to indicate that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is severely impairment and that there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in his ability to obtain or retain 
employment, as required for a 70 percent disability 
evaluation pursuant to the appropriate schedular criteria 
noted above.  The evidence of record simply does not indicate 
symptomatology to such an extreme as to reflect a 70 percent 
evaluation.  

Additionally, to ensure that the veteran is not prejudiced by 
the Board's decision to evaluate him under the regulations in 
effect prior to November 7, 1996, the evidence will also be 
examined under the new criteria for a 70 percent evaluation 
to determine if an increased evaluation could be made 
thereunder.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  A 
70 percent disability evaluation under the new regulations 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1998).  The Board observes that the 
veteran has not been shown, pursuant to the more recent VA 
and private treatment reports, to suffer from symptomatology 
such as suicidal ideation, obsessional rituals, 
intermittently illogical obscure, or irrelevant speech, 
impaired impulse control and spatial disorientation as to 
reasonably support the assignment of a 70 percent evaluation.  
Therefore, the evidence of record does not satisfy the 
criteria for a 70 percent evaluation under the new or old 
regulations.  Accordingly, in consideration of the provisions 
of 38 C.F.R. § 4.7 (1999), the Board is of the view that the 
medical and other probative evidence of record is reflective 
of symptomatology that is supportive of a 50 percent 
evaluation pursuant to the appropriate schedular criteria 
noted above.  Therefore, the Board concludes that a 50 
percent evaluation is warranted for the veteran's service-
connected post-traumatic stress disorder.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

The veteran has not submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
lung disorder.  Service connection for a back disorder is 
denied.  An evaluation in excess of 20 percent for 
hypertension for the period prior to October 6, 1997, is 
denied.  An evaluation in excess of 60 percent for coronary 
artery disease with hypertension, status post coronary artery 
bypass graft, for the period beginning December 1, 1998, is 
denied.  A 50 percent evaluation for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

